DETAILED ACTION

This Office action is in response to the amendment filed January 21, 2022.
Claims 2-31 are pending and have been examined.
Claims 2 and 13-23 have been amended.
The 35 U.S.C. § 101 rejections of claims 13-22 are withdrawn in view of Applicant’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-31 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2008/0127203) in view of Blocksome (US 2008/0313661).

Regarding claim 2, Huang discloses:
message monitor circuitry to detect an outbound communication from the first [process] to the second [process] (see at least paragraph 23, one process specifies communication parameters for both the origin and target side; figure 2); 
a memory space shared by the first and second [processes] (see at least paragraph 34, data moved from memory from one process to the memory of another, access epoch); 
a first identifier (ID) assigned to the outbound communication, the first ID associated with a first process to be executed on the second core, the outbound communication to trigger a notification (see at least figure 2, create message handle; paragraph 30, The first packet of a message contains the address or list entry of a "header handler" function to be executed at the receiving side. For two-sided communication, the header handler function (provided by the MPI layer) does whatever message matching the receiving side requires, allocates space if necessary, and returns the address of the user buffer for the message and the handle to a data type descriptor.; paragraph 35, each task lists the tasks it wishes to communication with and the role it’s going to play (origin or target); paragraph 22, data transfer operations; figures 1 and 2); 
a second ID, different from the first ID, assigned to the outbound communication, the second ID associated with a second process to be executed on the second core (see at least figure 2, create message handle; paragraph 30, The first packet of a message contains the address or list entry of a "header handler" function to be executed at the receiving side. For two-sided communication, the header handler function (provided by the MPI layer) does whatever message matching the receiving side requires, allocates space if necessary, and returns the address of the user buffer for the message and the handle to a data type descriptor.; paragraph 35, each task lists the tasks it wishes to communication with and the role it’s going to play (origin or target); paragraph 22, data transfer operations; figures 1 and 2); and 
logic circuitry to control access to data in the shared memory space based on one or more logic values associated with one or more access count values (see at least paragraph 29, Synchronization functions required by the MPI standard are implemented by comparing local and remote counts of completed operations and waiting until the counts are equal.; figure 2)
However, Huang does not explicitly disclose, but Blocksome discloses:
processor circuitry including first and second cores (see at least figure 2, showing compute node with multiple processors/cores; figure 6, showing origin compute node and target compute node); 
[…] communication from the first core to the second core (see at least figure 9, showing communication between origin and target compute nodes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang by adapting the teachings of Blocksome to include the origin and target processes on different cores.  The claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3, the rejection of claim 2 is incorporated, and Huang further discloses:
wherein the message monitor circuitry is to increment a sent messages counter in response to the outbound communication from the first core to the second core (see at least figure 2, origin started increment the counter, call with the send; paragraph 29)

Regarding claim 4, the rejection of claim 3 is incorporated, and Huang further discloses:
wherein the message monitor circuitry is to increment a received acknowledgements counter in response to a return communication from the second core to the first core (see at least figure 2, rma complete receive increment the counter; paragraph 29; paragraph 43, During computation the step RMA_complete_recv 48 may be performed asynchronously.)

Regarding claim 5, the rejection of claim 4 is incorporated, and Huang further discloses:
wherein the message monitor circuitry is to compare a first value of the sent messages counter to a second value of the received acknowledgements counter to determine the access count values (see at least paragraph 29, Synchronization functions required by the MPI standard are implemented by comparing local and remote counts of completed operations and waiting until the counts are equal.)

Regarding claim 6, the rejection of claim 5 is incorporated.  However, Huang does not explicitly disclose, but Blocksome discloses:
wherein the message monitor circuitry is to decrement respective ones of the access count values when the outbound communication from the first core to the second core matches a tag of the return communication from the second core to the first core (see at least paragraph 76, decrementing by the origin the get counter upon completion of each get operation after receiving a transfer completion signal; figure 7)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang by adapting the teachings of Blocksome to include decrementing the counters when computations are complete.  The claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.  Also Blocksome, ¶74, mentions the counter decrementing allows the origin to easily determining if the data transfer is complete if the counter is 0.

Regarding claim 7, the rejection of claim 2 is incorporated, and Huang further discloses:
an interconnect channel to communicatively connect the first core to the second core (see at least figure 2; paragraphs 22, 23, 30, and 35, origin process communicating with target process)

Regarding claim 8, the rejection of claim 2 is incorporated, and Huang further discloses:
wherein the message monitor circuitry is to isolate a portion of the outbound communication based on at least one of the first ID or the second ID (see at least paragraph 13, reading the DGSP and registering the DGSP in the header handler to allow the LAPI to scatter the data to one or more memory locations; paragraphs 22, 31, and 32)

Regarding claim 9, the rejection of claim 2 is incorporated.  However, Huang does not explicitly disclose, but Blocksome discloses:
wherein the notification includes an acknowledgement message from the second core to the first core (see at least figures 9 and 10, target compute node sending ack to origin compute node)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang by adapting the teachings of Blocksome to have the receiving node return an ACK message to the sending node.  The claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 10, the rejection of claim 9 is incorporated, and Huang further discloses:
wherein the message monitor circuitry is to detect one of the first ID or the second ID in a header of the acknowledgement message (see at least paragraph 13, reading the DGSP and registering the DGSP in the header handler to allow the LAPI to scatter the data to one or more memory locations; paragraphs 22, 31, and 32)

Regarding claim 11, the rejection of claim 2 is incorporated, and Huang further discloses:
wherein the logic circuitry is to control the access to the data in the shared memory by triggering a memory ordering operation (see at least paragraph 34, mpi win fence)

Regarding claim 12, the rejection of claim 11 is incorporated, and Huang further discloses:
wherein the memory ordering operation includes at least one of a barrier operation to enforce a memory ordering constraint, or a memory quiet operation to identify a pending communication between the first core and the second core (see at least paragraph 34, mpi win fence)

Regarding claims 13-31, the scope of the instant claims does not differ substantially from that of claims 3 and 4.  Accordingly, claims 13-22 are rejected for the same reasons as set forth in the rejections of claims 2-6 and 8-12, respectively, and claims 23-31 are rejected for the same reasons as set forth in the rejections of claims 2-8, 11, and 12, respectively.

Response to Arguments
Rejection of claims under §103:
Applicant’s arguments with respect to the claims have been fully considered but are not persuasive.  
Applicant asserts Huang describes a general header handler function to define a data transfer type and does not disclose the integrated circuit of claim 2 which includes a first ID associated with a first process and a second ID associated with a second process where the second and first ID are different but in the same outbound communication.  Examiner respectfully disagrees.  Huang discloses that each task lists the tasks (plural) that it wishes to communicate with and the role it will play (¶35) and the purpose of one-sided communication is to allow one process to specify communication parameters for both the origin side and the target side (¶23) and paragraph 28 also details what message data is sent.  Figure 2 details the origin and target task operations.  Therefore Huang does disclose a first ID associated with a first process and a second ID associated with a second process where the second and first ID are different but in the same outbound communication.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        


/S. SOUGH/SPE, AU 2192